       Case 3:21-cv-00956-L-JLB Document 8 Filed 07/26/21 PageID.52 Page 1 of 2




 1   Rachel E. Kaufman, CA Bar No. 259353
 2
     rachel@kaufmanpa.com
     KAUFMAN P.A.
 3   400 NW 26th Street
 4
     Miami, FL 33127
     Telephone: (305) 469-5881
 5
     Attorney for Plaintiff and the Putative Class
 6

 7                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   TOBY HOY, individually and on                   Case No. 3:21-cv-00956-JLB
     behalf of all others similarly situated,
11
                                                     NOTICE OF SETTLEMENT
12                Plaintiff,
13
     v.
14

15
     KOLOR MARKETING INC.,
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27
                                                1
28
     Notice of Settlement
     Case No. 3:21-cv-00956-JLB
       Case 3:21-cv-00956-L-JLB Document 8 Filed 07/26/21 PageID.53 Page 2 of 2




 1
           Plaintiff Toby Hoy hereby notifies the Court that the parties have reached an
 2
     agreement in principle to resolve this matter. The parties anticipate filing a Notice
 3

 4   of Dismissal of the action with prejudice as to the Plaintiff’s individual claim within

 5   30 days. Accordingly, Plaintiff respectfully requests that all current deadlines be
 6   suspended pending the filing of the Notice of Dismissal.
 7                                          Respectfully Submitted,
 8

 9   Dated: July 26, 2021                   /s/ Rachel E. Kaufman
                                            Rachel E. Kaufman
10                                          rachel@kaufmanpa.com
11                                          KAUFMAN P.A.
                                            400 NW 26th Street
12                                          Miami, FL 33127
13                                          Telephone: (305) 469-5881
14                                          Attorney for Plaintiff and the putative Class
15

16
                               CERTIFICATE OF SERVICE
17
           I HEREBY CERTIFY that on July 26, 2021, I electronically filed the
18
     foregoing document with the Clerk of the Court using CM/ECF, and it is being
19
     served this day on all counsel of record via transmission of Notice of Electronic
20
     Filing generated by CM/ECF.
21
                                                   /s/Rachel E. Kaufman
22                                                 Rachel E. Kaufman
23

24

25

26

27
                                               2
28
     Notice of Settlement
     Case No. 3:21-cv-00956-JLB
